Citation Nr: 1718199	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-41 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a medial meniscal tear of the left knee.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from September 2001 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for the above-listed left and right knee conditions and assigned each a noncompensable (0 percent) rating effective from September 4, 2007.

The Board remanded the matter in May 2013 for additional development.  In March 2016, the Board granted a 10 percent initial rating for each knee condition.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the matter back to the Board in March 2017 for action consistent with the terms of the JMPR.

Notably, in the September 2008 rating decision on appeal, the Veteran was assigned a noncompensable rating for his left knee condition under Diagnostic Code (DC) 5258.  The Board subsequently granted a 10 percent rating under DC 5257.  See March 2016 Board Decision at 8-9.  However, the code sheet accompanying the May 2016 rating decision which implemented this award continues to list the rating for the Veteran's left knee condition under DC 5258.  The Agency of Original Jurisdiction should correct this error.


FINDINGS OF FACT

1.  The left knee medial meniscal tear was not manifested by moderate recurrent subluxation or lateral instability.

2.  Right knee DJD was manifested by slight instability prior to August 18, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a medial meniscal tear of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a separate 10 percent rating for right knee instability have been met prior to August 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed above, the Board previously adjudicated the Veteran's claims for higher initial ratings for his knee disabilities, and he appealed that decision to the Court.  The resulting JMPR specifically stated that the Board failed to provide adequate reasons and bases for not granting a separate compensable rating for the right knee, or a higher rating for the left knee, based on instability under DC 5257.  See March 2017 JMPR at 3.  

It did not allege any error in the Board's application of the other DCs pertaining to the knees, its determination not to refer the matter for extraschedular consideration, or its finding that VA satisfied the duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  Therefore, the Board's analysis in this decision will be limited to the issue specified in the JMPR.  Moreover, no additional evidence or pertinent argument has been submitted.  See Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015).

DC 5257 addresses lateral instability or recurrent subluxation.  Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A maximum 30 percent rating is warranted for severe subluxation or instability.  38 C.F.R. § 4.71a, DC 5257.

Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

There is no objective evidence of any instability or subluxation in either knee.  A June 2008 VA contract examination noted no signs of subluxation in either knee, and bilateral stability tests were normal.  VA records dated May 2009 noted the knee ligaments to be intact.  An additional VA examination in May 2013 also noted no evidence of subluxation or dislocation, and bilateral stability tests were again normal.

The Veteran's reports of such symptoms during the appeal period are limited.  During the June 2008 VA examination, he reported experiencing dislocation but denied any "giving way."  VA records dated June 2009 show he reported a decreased level of instability when going up and down stairs.  In an October 2009 statement, he reported a feeling of instability which was more frequent in the right knee.  Additional records from August 2011 which address the Veteran's knees, as well as the May 2013 VA examination, include reports of pain but not instability, subluxation, or dislocation.

The currently assigned rating under DC 5257 for the left knee contemplates slight instability, which include his reports of dislocation in June 2008.  He reported improved strength and stability in his bilateral knees in June 2009.  He also reported a decreased frequency of instability traversing up and down stairs.  This suggests that his instability symptoms occurred only in limited circumstances and with reduced frequency, which is not consistent with a higher 20 percent rating.  There are no further reports of instability for the remainder of the appeal period.  Indeed, the lack of reporting of any instability during outpatient knee treatment in August 2011 or during the May 2013 VA examination for the disability suggests that no such symptomatology was present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). 

As to the right knee, the Board will grant a separate 10 percent rating for slight instability only for the period prior to August 18, 2011, based on the Veteran's reports of dislocation in 2008 and instability in 2009.  For the reasons discussed above, a higher 20 percent rating is not warranted during this period, and this separate rating is not warranted as of August 18, 2011, the date in which the Veteran's outpatient records show no reports of instability.


ORDER

An initial rating higher than 10 percent for a medial meniscal tear of the left knee is denied.

A separate 10 percent rating for right knee instability is granted prior to August 18, 2011.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


